Exhibit 32.1 Certification of Chief Executive Officer and Chief Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of USA Real Estate Investment Trust Pursuant to 18 U.S.C. Section 1350, as created by Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of USA Real Estate Investment Trust (the "Trust"), hereby certifies that: (i) the accompanying annual report on Form 10-K of the Trust for the year ended December 31, 2010, (the "Report") fully complies with the requirements of Section 13(a) or Section 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Trust. Date:March 31, 2011 /s/ Gregory E. Crissman Gregory E. Crissman, Chief Executive Officer and Chief Financial Officer
